Citation Nr: 0506228	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 
1997 for the award of service connection for lung cancer.  

2.  Entitlement to an original disability evaluation in 
excess of 30 percent for residuals of lung cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which established service connection for residuals of lung 
cancer and assigned a 30 percent disability evaluation 
effective May 22, 1998.  The veteran filed a timely appeal.  

In May 2004, the issues on appeal were remanded to the RO, 
for compliance with requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-419, 114 Stat. 
1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5106, 5103A, 5107, 5126 (West 2002) and amended by Pub. 
L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (codified at 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2004)).  

The issue of entitlement to an original disability evaluation 
in excess of 30 percent for residuals of lung cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  Lung cancer was diagnosed in October 1986, and he 
currently has residuals of lung cancer.  

3.  On November 28, 1986, the veteran's original claim for 
entitlement to service connection for lung cancer was 
received by the RO.

4.  The November 28, 1986, claim was pending before VA on May 
3, 1989.


CONCLUSION OF LAW

The criteria for an effective date of November 28, 1986 for 
the award of service connection for lung cancer is warranted.  
38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.816 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The VCAA, as amended, redefined VA's duty to assist a 
claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
Regulations that implement the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In June 2004, the AMC sent the veteran a letter that told him 
what evidence he was responsible for submitting and what 
evidence VA was responsible for obtaining.  The letter asked 
him to submit any relevant evidence in his possession.  The 
letter did not tell him what evidence was needed to 
substantiate the claim.  This information was conveyed in the 
rating decisions, statement of the case and supplemental 
statements of the case; which discussed the law and 
regulations governing effective dates, and explained why the 
evidence did not meet the criteria for an earlier effective 
date.

It appears that the AMC and RO have obtained all relevant 
records.  An examination or medical opinion is not needed 
because the date of onset of the claimed lung cancer is not 
in dispute, and the claim turns largely on non-medical 
questions, such as when did the veteran submit his claim.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The veteran and his representative have generally 
contended that the proper effective date is the date of his 
1986 claim.  Since the Board is granting an effective date as 
of the date of that claim, further assistance is unnecessary 
to aid the veteran in substantiating his claim.

Pertinent Law and Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2004).  
 
"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r) (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

In a May 1989 decision the United States District Court for 
the Northern District of California (District Court) 
invalidated the regulation then in effect for adjudicating 
claims based on herbicide exposure, 38 C.F.R. § 3.311a 
(1989).  The District Court also voided all benefit denials 
that had been made under that section of the regulation.  See 
Nehmer v. United States Veterans' Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I).  

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter re-adjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5 of the Stipulation and Order, the 
effective date for disability compensation based on the re-
adjudication of a claim that was voided by the District Court 
shall be the date the voided claim was originally filed.  The 
District Court subsequently interpreted the stipulation and 
order, in light of the 1989 decision, as requiring VA to re-
adjudicate all claims voided in the 1989 decision if the 
disease was subsequently presumptively service connected, 
even if the original claim was not expressly based on 
herbicide exposure.  The District Court also determined that, 
if the re-adjudication resulted in a grant of service 
connection, the effective date would be the date of the 
original claim.  See Nehmer v. United States Veterans' 
Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer 
II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" results in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  The disease at issue in the 
9th Circuit decision was prostate cancer, which under the 
regulation in effect in 1994 was not subject to presumptive 
service connection.  The regulation (38 C.F.R. § 3.309(e)) 
was revised in 1996 to include prostate cancer as a 
presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

Because the Nehmer case created an exception to the general 
provisions governing the assignment of effective dates in 
certain cases, VA enacted 38 C.F.R. § 3.816 (2004) to state 
the effective date rules required by orders of the United 
States District Court in the class-action.  

The new regulations state that a Nehmer class member includes 
a Vietnam veteran who has a covered herbicide disease.  
Covered herbicide disease means a disease for which VA has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Covered herbicide 
diseases specifically include respiratory cancers (cancer of 
the lung).  38 C.F.R. § 3.816(b).  

The new regulations further state that:

If a Nehmer class member is entitled to 
disability compensation for a covered 
herbicide disease, the effective date of 
the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  A claim will be 
considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or

(ii) VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, in 
which VA denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.
38 C.F.R. § 3.816(c) (2004).

In this case, the veteran filed a claim which was received at 
the RO on November 28, 1986.  The veteran completed a VA Form 
21-526 entitled "Veteran's Application for Compensation or 
Pension."  The veteran indicated that the nature of the 
sickness, disease, or injuries for which this claim was being 
made was cancerous tumor of the mediastinum.  Already of 
record in the claims file was a copy of the veteran's 
discharge papers, which clearly showed that he served in the 
Army and had been awarded both the Vietnam Campaign Medal and 
the Vietnam Service Medal.  This form shows that he had over 
11 months of service with "USARV," Unite States Army 
Vietnam).  This evidence clearly showed that the veteran had 
served in Vietnam during his period of active military 
service.

In December 1986, the RO received copies of private hospital 
records which showed that lung cancer was diagnosed in 
October 1986, when the veteran was hospitalized and underwent 
resection of the apex of the left lung and a mediastinal 
tumor.  

The Board construes the November 28, 1986 claim filed by the 
veteran as a claim for entitlement to service connection for 
lung cancer.  The veteran filed a formal claim and indicated 
that the condition he was claiming was lung cancer.

In February 1987, the RO issued a letter which informed the 
veteran that the RO denied the veteran's claim for pension 
due to excessive income.  While this letter stated that "We 
cannot grant your claim for disability benefits," the letter 
did not specifically address the issue of entitlement to 
service connection for lung cancer.

The February 1987 VA letter did not set forth a decision made 
on the claim for service connection for a cancerous tumor of 
mediastinum or any reasons for any such decision, or a 
summary of the evidence considered.  Therefore, it was not a 
decision on the service connection claim.  See 38 U.S.C.A. 
§ 5104 (West 2002); 38 C.F.R. § 3.103 (2004).  

Accordingly, the veteran's claim for service connection for 
lung cancer remained pending.  Since the claim was pending on 
May 3, 1989, the provisions of 38 C.F.R. § 3.816(b)(2) are 
for application.  Under those provisions the veteran is 
entitled to an effective date that is the latter of the date 
of claim of the date the disability arose.

The veteran's disability arose as early as October 1986, 
while his claim was received on November 28, 1986.  Since the 
date of claim is later than the date the disability arose, he 
is entitled to an effective date that is the date of claim.  
Id.

The RO also indicates that the claim for service connection 
for lung cancer was denied in October 1986, although there is 
no evidence of such a decision or of a claim earlier than 
November 28, 1986.  Even if there were such an earlier 
denial, 38 C.F.R. § 3.816(c)(1), would dictate an effective 
date of November 28, 1986, notwithstanding such denial.  The 
disability arose for VA purposes in October 1986 which is the 
date of the private medical records showing a diagnosis of 
lung cancer.  The date of claim for service connection for 
lung cancer was received at the RO on November 28, 1986.  
Therefore the effective date for service connection for lung 
cancer would be November 28, 1986 which is the later of the 
two dates.  38 C.F.R. § 3.816(c)(1).  

The correct effective date for service connection for lung 
cancer due to Agent Orange exposure is November 28, 1986, 
which is the date of receipt of the veteran's original claim 
for service connection for lung cancer.  


ORDER

An effective date of November 26, 1986 for the award of 
service connection for service connection for lung cancer is 
granted.  


REMAND

The veteran underwent a VA pulmonary examination in June 
2004.  However, the examination report of record does not 
provide the complete results of the pulmonary function tests 
which, the examiner noted, were performed.  The June 2004 VA 
examination report only reports the percentage of FEV1/FVC.  
It does not report the percent of predicted FEV-1 or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).  The pulmonary function test 
results are necessary in order to rate the service-connected 
residuals of lung cancer under Diagnostic Code 6604, chronic 
obstructive pulmonary disease.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2004).  The Board is obligated to seek 
these records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should obtain and 
associate with the claims folder the copy 
of the June 2004 pulmonary function 
tests.  FEV-1 and DLCO(SB) should be 
reported in terms of percent of predicted 
result.    

2.  If the necessary results are not 
contained in the records of the June 2004 
pulmonary function test, the veteran 
should be afforded a new pulmonary 
function test that includes FEV-1, FEV-
1/FVC, and DLCO (SB).

2.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


